Citation Nr: 1235892	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  08-01 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in June 2006 and March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, reopening the Veteran's previously denied claim for service connection for a lumbar spine disorder and denying that reopened claim on its merits.  In addition, this appeal stems from an April 2010 denial by the RO of the Veteran's TDIU claim.  

The record reflects that the Veteran was afforded an RO hearing in September 2007, a transcript of which is on file.  At that time, the Veteran was represented by the Disabled American Veterans, but he thereafter elected to be represented by a private attorney, F. M. Jackson.  Pursuant to his request, the Veteran was also afforded a hearing before the Board, sitting at the RO, in June 2012 and a transcript of that proceeding is also of record.  At his June 2012 hearing, the Veteran submitted additional documentary evidence along with a waiver for its initial consideration by the RO.  As well, in response to the Veteran's request, the record of that hearing was held open for a period of 60 days to permit him to submit additional evidence or argument, but no additional materials were received by the Board within the period allotted.  

The Board herein finds that new and material evidence has been received by VA to permit reopening of the Veteran's previously denied claim for service connection for a lumbar spine disorder.  That reopened claim, as well as the Veteran's TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED directly to the RO on the basis of attorney representation.  

FINDINGS OF FACT

1.  The rating decision of May 2001, which denied service connection for a lumbar spine disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011). 

2.  New and material evidence has been received by VA since entry of the May 2001 rating decision with which to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the disposition herein reached is favorable to the appellant, the need to discuss the VA's efforts to comply with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the United States Code, its implementing regulations, or the body of law interpretive thereof, is obviated. 

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

The record reflects that the Veteran filed an original claim for service connection for a lumbar spine disorder in May 2000, which the RO denied by its rating decision of May 2001.  The basis for the RO's action was that the evidence of record failed to establish any relationship between inservice back abnormalities and the back disorder shown postservice.  Notice of the May 2001 rating decision and of the Veteran's appellate rights was furnished to him in writing in June 2001.  No timely appeal of the May 2001 denial of service connection for a lumbar spine disorder was initiated, thereby rendering it final.  38 U.S.C.A. § 7105 ; 38 C.F.R. § 3.104. 

The Veteran in August 2004 sought to reopen his previously denied claim for service connection for a lumbar spine disorder, which the RO denied by its rating action of April 2005 on the basis that new and material evidence had not been received.  Additional evidence and argument were thereafter presented and, in response, the RO advised the Veteran in writing n November 2005 that it was reconsidering his claim to reopen.  This led to the RO's rating decisions in June 2006 and March 2007, wherein the RO determined that new and material evidence had been received to reopen the previously denied claim, but ultimately concluded that service connection for a lumbar spine disorder was not in order.  This appeal was initiated by the RO's receipt of the Veteran's notice of disagreement with the RO's action in March 2007.  

Given the finality of the most recent denial in May 2001, the question at this juncture is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to that most recent, final denial.  However, in this instance, notice is taken by the Board that the record includes a February 2012 report of a medical examination by a private orthopedist, whose opinion is was, in effect, that there was in existence a nexus between current low back symptomatology of the Veteran and his period of active duty in the U.S. Navy.  This evidence, the credibility of which, although not its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510, 513 (1992), meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claim for service connection for a lumbar spine disorder by way of service incurrence.  To that extent, alone, the previously denied claim therefor is reopened and such matter is further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim for service connection for a lumbar spine disorder is reopened.  To that extent, alone, the appeal is allowed. 


REMAND

There remain for consideration the merits of the Veteran's reopened claim for service connection for a lumbar spine disorder and his claim for TDIU entitlement.  

The basis of the Veteran's reopened claim for service connection for a lumbar spine disorder is an inservice low back injury he sustained in or about 1973 when lifting supplies onto docked Navy ships in Norfolk, Virginia.  Testimony of the Veteran is that he received immediate medical assistance for his low back injury and that he remained on bed rest for two days, followed by a period of light duty.  Available service treatment records, as part of a replacement health folder, indicate that medical care for back-related complaints, diagnosed as a back sprain, was administered on several occasions in August and September 1973.  

Testimony of the Veteran and other evidence of record are to the effect that he sustained on-the-job low back injuries in August 1982 and January 1983, which were the basis for claims for Worker's Compensation and eventual judicial action.  The record also indicates that another low back injury was sustained by the Veteran in August 1996 when lifting an I-beam at home, with low back surgery following in September 1996.  

Further medical input is deemed necessary to ascertain more clearly the impact of the Veteran's inservice back injury and what, if any, role it played in the postservice low back injuries dating to 1982.  This would entail the conduct of a VA medical examination and solicitation of a VA medical opinion, once the record is otherwise found to be as complete as possible.  In this regard, efforts are needed to obtain all available records regarding the prior back injuries leading to Worker's Compensation claims and, also, records regarding the Veteran's claim for and receipt of disability benefits from the Social Security Administration (SSA), which he indicates occurred in or about 2000.  The Veteran further alleges that he was treated by an acupuncturist in Derry, New Hampshire, beginning in 1977, and that the acupuncturist, Mr. Kim, incorrectly noted in his June 2000 statement that his treatment of the Veteran had not occurred until 1983.  This, too, must be clarified on remand and any additional records from Mr. Kim should be obtained.  

Regarding the TDIU issue, the Board points out that the private orthopedist who examined the Veteran in February 2012 and offered a medical opinion as to nexus also determined that the Veteran's spinal and related lower extremity impairments had rendered him disabled for all employment since 1998.  As well, SSA records, not now on file, may be of assistance in determining the Veteran's TDIU entitlement.  

Accordingly, this portion of the appeal is REMANDED directly to the RO for the following actions:

1.  Ensure compliance with the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011), as to the Veteran's reopened claim for service connection for a lumbar spine disorder and his claim for TDIU entitlement.  

As part thereof, request that the Veteran provide adequate identifying information as to all medical evaluation or treatment involving his lumbar spine from the time of his separation from service until the present that is not already reflected by examination or treatment records now a part of his VA claims folder.  He should also be asked to provide written authorization to VA so that all pertinent medical and administrative records involving Worker's Compensation claims relating to the 1982 and 1983 on-the-job injuries to his low back, and records from his acupuncturist, Mr. Kim, dating to 1977 or thereabouts, may be obtained for review.  The RO should then obtain all available records regarding each pertinent Worker's Compensation claim involving the lower spine, as well as all available treatment records from Mr. Kim, for inclusion in the Veteran's VA claims folder.  In addition, upon receipt of authorization for the release of any additional private medical records, the RO should also obtain any other records referenced by the Veteran that are not already contained in his VA claims folder.  

2.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

3.  Obtain all SSA medical and administrative records pertaining to each of the Veteran's claim(s) for SSA disability benefits, for inclusion in his VA claims folder. 

4.  Thereafter, afford the Veteran a VA spine examination in order to evaluate the nature and etiology of his claimed lumbar spine disorder.  His VA claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  That examination should entail the taking of a complete medical history, as well as the conduct of a physical examination and all diagnostic studies deemed warranted by the examiner.  All applicable diagnoses should then be set forth. 

As well, the VA examiner is asked to offer an opinion with full supporting rationale as to the following: 

a)  Is it at least as likely as not that any currently existing disorder of the Veteran's lumbar spine originated during his period of service from December 1972 to November 1973 or is otherwise related thereto or any injury to the spine occurring while he served on active duty? 

b)  Is there a showing of arthritis of the lumbar spine during the one-year period immediately after service, and, if so, to what degree? 

c)  If and only if the VA examiner finds that any lumbar spine disorder of the Veteran is of service origin or attributable to service, then the VA examiner should also offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the service-connectable low back disorder, alone, preclude him from obtaining and maintaining substantially gainful employment of any type, based on his educational and occupational background?  When providing the opinion the examiner should not consider the Veteran's nonservice-connected disabilities or his age.

In furnishing the requested opinions, the VA examiner is advised that the existence of any reported inservice injuries to the lower spine is to be presumed credible, unless precluded by noted objective clinical findings, but postservice injuries, if any, are to be based on the VA examiner's review and interpretation of the evidence of record.  

The VA examiner is also informed that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a given proposition.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

5.  Lastly, readjudicate the Veteran's reopened claim for service connection for a lumbar spine disorder and his claim for TDIU entitlement.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

No action by the appellant until he is further notified.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


